Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2020 has been entered.
 
Election/Restrictions
Claims 1, 2 and 5-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 2nd, 2019, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kerisha Bowen on February 25th, 2021.
The application has been amended as follows: 

IN THE CLAIMS
In claim 16, the first line, insert the phrase “according to claim 1” after the term “film”.

Reasons for Allowance
Claims 1-2, 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Yoshiyuki et al (KR20120044286A), Wakefield et al (US2013/0216807A1), Satou et al (US2003/0143345A1), and Okubo et al (Mesoporous Silica Nanoparticles with Remarkable Stability and Dispersibility for Antireflective Coatings).
Yoshiyuki discloses an antireflection film comprising a hard coating layer and a low refractive layer that is formed on one side of the hard coating layer, the low refractive layer having a binder resin and porous silica particles (i.e., porous inorganic particles), the porous silica particles having a diameter ranging from 1 to 200 nm (para. [0001], [0020], and [0023]). The diameter range of Yoshiyuki overlaps the claimed range of 5 to 70 nm.

	Wakefield teaches an antireflective coating comprising porous silica nanoparticles (Wakefield: para. [0001]-[0002]; claim 1). The silica nanoparticles disclosed in Wakefield have a preferred pore diameter in the range of 1 to 10 nm, more preferably 1 to 3 nm (Wakefield: para. [0019]). The purpose of the particles disclosed in Wakefield is to provide an internal structure which prevents the inclusion of binder within the pores via the formation of a tortuous path (Wakefield: para. [0033]). In preventing the inclusion of binder within the pores, the refractive index are able to remain immobilized in the binder, while also maintaining the refractive index of the particles themselves (i.e., the binder does not alter the refractive index of the particles by flowing into the pores) (Wakefield: para. [0033]).
	However, neither Yoshiyuki nor Wakefield teach the claimed BET surface area range of 917.5m2/g to 2000m2/g wherein the diameter of the micropores are measured based on a Barret-Joyner-Halenda (BJH analysis).
To overcome this deficiency, the Examiner looks to the Satou reference. Satou teaches a low refractive index film comprising porous silica nanoparticles, wherein the porous silica nanoparticles have a surface area difference of 250 m2/g to 1500 m2/g (Satou: para. [0037]).
Critically, however, the surface area difference of Satou is not a BET surface area measured with respect to BJH analysis as required by the amended claims. Applicant argues this point persuasively in both the Arguments filed September 24th, 2020, and the Affidavit filed October 12th, 2020.
Upon further search, the Okubo reference was identified. Okubo teaches a mesoporous silica nanoparticle film, wherein its silica nanoparticles have a pore diameter of 2.5 nm, 3.7 nm, or 5.0 nm according to Table 1 of Okubo, and particle diameters which tend towards the claimed range of 5 nm to 2/g, 857 m2/g, or 829 m2/g.
However, Figure 3 of Okubo depicts a series of reflectivity measurements which are clearly outside the claimed range of 0.40% or less within a range of 380 nm to 780 nm. The reflectivities of Okubo are estimated as ranging from just above or perhaps around 2% to just below 5%. The Examiner notes that, technically, the films of Okubo are not structurally identical to those of the claimed invention, which is consistent with there being a difference in film properties.
Claim 16 is amended to recite a method of making a film according to claim 1. Therefore, claims 16-19, directed to a method of making an allowable product, are rejoined and deemed allowable.
Based on the foregoing, claims 1-2, 5-19 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783